BARNES,' J.
I concur with Judge Porter. While tbe granting of an involuntary nonsuit may not always be such *36an error as should cause a reversal, yet iñ a case of doubt it should. Defendant has a right to such a judgment as shall bar him, unless plaintiff escape by a voluntary nonsuit. While there is a conflict of authority on this question, we prefer to follow the practice approved by the supreme court of the United States, which has appellate jurisdiction over the courts of territories, that involuntary nonsuits be not allowed. Elmore v. Grymes, 1 Pet. 469; D’Wolf v. Rabaud, 1 Pet. 476; Crane v. Lessees of Morris, 6 Pet. 598; Castle v. Bullard, 23 How. 172; Boucicault v. Fox, 5 Blatchf. 87, Fed. Cas. No. 1691; Silsby v. Foote, 14 How. 218. This rule also prevails in England, and in many of the states. 2 Tidd’s Practice, 869; Dewar v. Purday, 4 Nev. & M. 633; Newmarch v. Clay, 14 East, 239; Watkins v. Towers, 2 Term R. 275; Elworthy v. Bird, 13 Price, 222; Dickey v. Johnson, 13 Ired. (35 N. C.) 450; Scruggs v. Brackin, 4 Yerg. 528; Hunt v. Steward, 7 Ala. 525; Martin v. Webb, 5 Ark. 72, 39 Am. Dec. 363; Hill v. Rucker, 14 Ark. 706; Insurance Co. v. Soulard, 8 Mo. 665; Wells v. Gaty, 8 Mo. 681; Case v. Hannahs, 2 Kan. 490; Williams v. Port, 9 Ind. 551; French v. Smith, 4 Vt. 363, 24. Am. Dec. 616; Cahill v. Kalamazoo Co., 2 Doug. (Mich.) 124, 43 Am. Dec. 457; Lyon v. Daniels, 14 Pa. St. 197; Railroad Co. v. Button Co., 24 Conn. 468; Davis v. Davis, 7 Har. & J. 36; Amos v. Sinnott, 4 Scam. 447; Deshler v. Beers, 32 Ill 369, 83 Am. Dec. 274. And the weight of authority seems to sustain this view,